Atkinson, J.
1. Where it was stipulated in a policy of fire insurance 'that no suit should be maintainable thereon “unless commenced within twelve months next after the fire,” an action brought after the lapse of that period would be barred, although it purported on its face to be a renewal of a previous action which was instituted in a city court having jurisdiction thereof, within the time limited, which was dismissed and subsequently renewed in the superior court, after the payment of all costs, within six months from such dismissal, McDaniel v. German American Insurance Co., 134 Ga. 189 (67 S. E. 668), and citations.
•2. There was no error in dismissing the petition on demurrer.

Judgment affirmed.


All the Justices concjir.